Title: From George Washington to John St. Clair, 12 April 1758
From: Washington, George
To: St. Clair, John

 

Sir
Fort Loudoun 12th of April 1758

Your favour of the 7th from Philadelphia I had the pleasure to receive this Evening. It gave the Officers here present and myself, a very sensible pleasure to find your Sentiments corrispond with ours on the measures taken with the Cherokee Indians. and we are not less pleasd to find you determind to Interest yourself for the well ordering of these Important matters; on the good regulation of which so much depends.
Great pains has already been taken to encourage the Indian Scouts to preserve their Prisoners. some Officers and Volunteers in the Regiment have gone out to War with these Parties for this salutary end; but the hard Frosts, and exceeding deep Snows upon the Aligany Mountains, has forc’d most of them back again.
I have desird Mr Gist deputy Agent of Indian Affairs to transmit you an exact return of the Number of Indians that have Marchd from this to War. what now remain here. and such as he has undoubted reason to expect; together with a Succinct Account of Indian Affairs in general that you may thereby be enabled to judge of our Situation, & to enform General Forbes of it.
As yet I have receivd no Orders from Mr Blair on the head you mention; nor have we receivd any advice of the arrival of our two Companies from Carolina. A return of our Strength for February, and how the Troops are Posted, you will find inclosd: the returns from the Out Posts for March are not yet come to hand, but I believe little alteration has happen’d since the last. Those Men returnd upon Command are small Parties detachd among the Country People to encourage them to Plant and improve their Farms; without this precaution the whole Country woud have been depopulated. I shall communicate your desires on the Score of Forrage and Waggons to the Inhabitants of this Neighbourhood; but at the same time I woud not advise you to put much dependance on them. the cold backward Spring has causd a great scarcity of Provender (Hay especially). and the Country don’t abound much in Waggons.
We are highly pleasd at the prospect of seeing Sir John once

more among us: The Officers have desird me to testifie this, and very heartily join with me in offering their best good wishes to you. I have the pleasure to subscribe myself Yr most Obedt & most Hble Servt

Go: Washington

